      Case: 4:20-cv-01046 Doc. #: 1 Filed: 08/10/20 Page: 1 of 2 PageID #: 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF MISSOURI

VINCENT McFADDEN,                      )
                                       )
             Petitioner,               )
                                       )
vs.                                    )       Case No
                                       )
WILLIAM STRANGE,                       )
                                       )
             Respondent.               )

               MOTION TO PROCEED IN FORMA PAUPERIS

      Vincent McFadden will be filing a Petition for Writ of Habeas Corpus under

28 U.S.C. § 2254 action with this Court. Mr. McFadden’s Affidavit in Support of

Motion to Proceed in Forma Pauperis is attached. (See Ex. 1.) Mr. McFadden

requests that the Court grant him In Forma Pauperis status in the present action

under 28 U.S.C. 1915.

      Mr. McFadden was declared indigent by the United States District Court for

the Eastern District of Missouri in a 28 U.S.C. § 2254 action with this Court and

received the appointment of counsel pursuant to 18 U.S.C. § 3599 in McFadden v.

Stange, Case No. 4:18-CV-01559-AGF (E.D. Mo.). (See Ex. 2) He has at all times

proceeded as an indigent in state and federal court.

      WHEREFORE, Petitioner Vincent McFadden respectfully moves this Court

to GRANT Petitioner to proceed In Forma Pauperis in his habeas corpus proceeding


                                           1
     Case: 4:20-cv-01046 Doc. #: 1 Filed: 08/10/20 Page: 2 of 2 PageID #: 2




                                             Respectfully Submitted,

                                             /s/ Laurence E. Komp
                                             Laurence E. Komp
                                             E.D. MO. Bar. No. 5212907
                                             MO Bar No. 40446
                                             Capital Habeas Unit, Chief
                                             Federal Public Defender
                                             Western District of Missouri
                                             1000 Walnut, Suite 600
                                             Kansas City, MO 64106
                                             Laurence_Komp@fd.org
                                             (816) 471-8282
                                             -and-

                                             /s/ Scott W. Braden
                                             Scott W. Braden
                                             AK Bar. No. 2007123
                                             Capital Habeas Unit, Chief
                                             Federal Public Defender
                                             Eastern District of Arkansas
                                             1401 W. Capitol Street, Suite 490
                                             Little Rock, AR 72
                                             Scott_Braden@fd.org
                                             (501) 324-6114
                                             Counsel for Petitioner

                          CERTIFICATE OF SERVICE

       On this 10th day of August 2020, a true and correct copy of the foregoing was
mailed via regular U.S. Mail to the Office of the Attorney General, P.O. Box 899,
Jefferson City, Missouri 65102.
                                              /s/ Laurence E. Komp
                                              LAURENCE E. KOMP
                                              Assistant Federal Public Defender


                                         2
